DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh et al. (US 2012/0044113).
Satoh discloses an antenna assembly (100), comprising:
(1) regarding Claim 1:
	an antenna module (110) configured to transmit and receive, within a preset direction range, a millimeter wave signal in a target frequency band;
a bandwidth matching layer (130, 190) spaced apart from the antenna module, wherein at least part of the bandwidth matching layer is disposed within 
	(2) regarding Claim 2:
wherein a relationship between a thickness h cover of the bandwidth matching layer and a dielectric constant Dk of the bandwidth matching layer is:

    PNG
    media_image1.png
    64
    278
    media_image1.png
    Greyscale
wherein X represents a wavelength of the millimeter wave signal in the target frequency band ([0010], [0011]).
(3) regarding Claim 3:
	wherein the dielectric constant of the bandwidth matching layer is larger than five ([0055]).
(4) regarding Claim 4:
	wherein a distance between the bandwidth matching layer and the antenna module is smaller than a quarter of a wavelength of the millimeter wave signal in the target frequency band ([0010], [0011], [0055]).
(5) regarding Claim 5:
	wherein the antenna module comprises a radio frequency chip (150), a dielectric substrate ([0049]), and at least one first antenna radiator (110), wherein the radio frequency chip is further away from the bandwidth matching layer than the at least one first antenna radiator (See Fig 1), the dielectric substrate carries 
(6) regarding Claim 6:
	wherein the dielectric substrate comprises a first surface and a second surface opposite the first surface (See Fig 1), wherein a minimum distance between the first surface and the bandwidth matching layer is smaller than a minimum distance between the second surface and the bandwidth matching layer ([0055], [0056]), and wherein an orthographic projection of the bandwidth matching layer on the antenna module and the at least one first antenna radiator at least partially overlap ([0049], [0051], [0055]).
(7) regarding Claim 7:
	wherein each first antenna radiator comprises at least one feeding point, wherein each feeding point is electrically coupled with the radio frequency chip via the transmission lines, and for each feeding point of each first antenna radiator, a distance between the feeding point and a center of the first antenna radiator is larger than a preset distance ([0049], [0051], [0055], [0056]).
(8) regarding Claim 8:
	wherein: the dielectric substrate comprises a first surface and a second surface opposite the first surface (See Fig 1), wherein the at least one first antenna radiator (110) is disposed on the first surface, and the radio frequency chip (150) is disposed on the second surface; and


(9) regarding Claim 9:
	wherein the bandwidth matching layer is longer than the first antenna radiator by a half of a wavelength of the millimeter wave signal in the target frequency band and wider than the first antenna radiator by the half of the wavelength of the millimeter wave signal in the target frequency band ([0049], [0051], [0055], [0056]).
(10) regarding Claim 10:
	wherein the dielectric substrate further defines a plurality of metallized via grids (41) arranged around each first antenna radiator to improve isolation between each two adjacent first antenna radiators.
(11) regarding Claim 11:
	wherein the antenna module comprises at least one or more of the following: a patch antenna, a stacked patch antenna, a dipole antenna, a magnetic dipole antenna, and a quasi-Yagi antenna ([0015]); and
wherein the bandwidth matching layer comprises at least one stacked dielectric layer (see Fig 1).
	(12) regarding Claim 12:

a bandwidth matching layer (130, 190) spaced apart from the antenna module, wherein at least part of the bandwidth matching layer is disposed within the preset direction range, the bandwidth matching layer is configured to match an impedance of the antenna module to an impedance of free space to enable an impedance bandwidth of the antenna module in the target frequency band when the bandwidth matching layer is provided to be greater than an impedance bandwidth of the antenna module in the free space, and wherein the bandwidth matching layer comprises at least one of: a battery cover covering a battery of the electronic device, and a cover plate covering a display screen of the electronic device ([0046]-[0125]).
	(13) regarding Claim 13:
wherein the antenna module further comprises a mainboard ([0047]) disposed on a side of the antenna module away from the bandwidth matching layer, and the mainboard is provided with a ground electrode (140) to prevent the millimeter wave signal in the target frequency band from being radiated toward the mainboard ([0050]).
	(14) regarding Claim 14:
wherein the dielectric substrate forms a part of a mainboard of the electronic device, and the antenna module is integrated in the mainboard of the electronic device (See Fig 1).
	(15) regarding Claim 15:

	(16) regarding Claim 16:
a first antenna module(110) configured to transmit and receive, within a first preset direction range, a millimeter wave signal in a first target frequency band;
a second antenna module (110) spaced apart from the first antenna module, wherein the second antenna module is disposed outside the first preset direction range, and the second antenna module is configured to transmit and receive, within a second preset direction range, a millimeter wave signal in a second target frequency band; and
a bandwidth matching layer (130, 190) spaced apart from the first antenna module and the second antenna module, and the bandwidth matching layer is at least partially within the first preset direction range and at least partially within the second preset direction range, and wherein the bandwidth matching layer is configured to match an impedance of the first antenna module to an impedance of free space to enable an impedance bandwidth of the first antenna module in the first target frequency band when the bandwidth matching layer is provided to be greater than an impedance bandwidth of the first antenna module in the free space and an impedance bandwidth of the second antenna module in the second target frequency band when the bandwidth matching layer is provided to be 
	(17) regarding Claim 17:
wherein the bandwidth matching layer comprises a battery cover covering a battery of the electronic device ([0124]), wherein the battery cover comprises a rear plate and a frame bent and extending from a peripheral edge of the rear plate, and wherein one of the following:
the rear plate is at least partially within the first preset direction range and at least partially within the second preset direction range;
the frame is at least partially within the first preset direction range and at least partially within the second preset direction range;
the rear plate is at least partially within the first preset direction range, and the frame is at least partially within the second preset direction range; and
the frame is at least partially within the first preset direction range, and the rear plate is at least partially within the second preset direction range ([0124]).
	(18) regarding Claim 18:
wherein a relationship between a thickness h cover of the bandwidth matching layer corresponding to the first antenna module within the first preset direction range and a dielectric constant Dk of the bandwidth matching layer is: 
    PNG
    media_image1.png
    64
    278
    media_image1.png
    Greyscale
wherein X represents a wavelength of the millimeter wave signal in the first target frequency band ([0010], [0011]).
	(19) regarding Claim 19:

	(20) regarding Claim 20:
wherein the bandwidth matching layer comprises a curved cover plate covering a display screen of the electronic device, wherein the curved cover plate comprises a body portion and an extending portion bent and extending from a peripheral edge of the body portion ([0124]), and wherein one of the following:
the body portion is at least partially within the first preset direction range and at least partially within the second preset direction range;
the extending portion is at least partially within the first preset direction range and at least partially within the second preset direction range;
the body portion is at least partially within the first preset direction range and the extending portion is at least partially within the second preset direction range; and
the extending portion is at least partially within the first preset direction range and the body portion is at least partially within the second preset direction range ([0124]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682.  The examiner can normally be reached on M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844